Question Time (Council)
The next item is Question Time (B6-0019/2008).
The following questions are addressed to the Council.
Subject: Expansion of the Schengen area
Has the Council assessed the political consequences of the recent expansion of the Schengen area and its repercussions on relations between the EU and the neighbouring countries, whether or not EU Member States, which will now border on the expanded Schengen area?
President-in-Office of the Council. - (SL) Four months have passed since the last expansion of the Schengen area on 21 December last year. As you know, the process of expansion was not actually concluded until the end of March, when the border controls at airports were removed. Therefore, there has not been a lot of time or opportunity for assessment of the general political effect of the expansion and its impact on relationships between the Member States of the European Union which apply the Schengen rules and the neighbouring countries.
However, some Council working parties are already discussing issues such as the reorganisation of the border authorities of some Member States following the expansion of the Schengen area, and the changes and trends in illegal immigration that could be a consequence of the expansion. Undoubtedly, the expansion of the Schengen area had a very positive effect on the European Union's visa policy, especially for the citizens of third countries. They can travel throughout the whole of the Schengen area with a visa issued by a new Member State, which was not previously the case.
In addition, the European Union has already concluded agreements with eastern European countries and the countries of the Western Balkans on simplifying the issuing of visas.
(ES) Madam President, Minister, many thanks for your reply. Since you are from a country which is in this very situation, I feel sure the Slovenian Presidency is following the matter with great interest.
I have personally taken the trouble to visit some of the countries in this situation: on the one hand I hope we do obtain a guarantee on our borders, but on the other we have no wish for the EU to build a new wall, new ramparts.
What guarantees do we have that expansion of the Schengen area will not create difficulties, for example, for cross-border workers or for those used to entering countries that now form part of the Schengen area without any problems, and this applies notably to Slovenia, which has a neighbour applying for accession to the European Union?
(SL) Thank you, Mr Medina Ortega, for your supplementary question. As has already been mentioned, the Council has not yet had a discussion at the highest level and has not made a comprehensive assessment of the effects of the expansion of the Schengen area on individual countries.
You asked about the Slovenian experience and I will say this: it is most certainly not a question of building new walls, but of shifting the European Union's external borders to new borders. It means that the external borders of the Schengen area have moved to incorporate a larger number of European Union Member States. It was a demanding project for the States whose borders are now partly new external borders of the Schengen area. They spent many years preparing for it. This project was very challenging and the European Union recognised it by setting up a special source of financing called the 'Schengen Facility', which helped to establish appropriate controls at the new external borders of the Schengen area.
You also asked about the border between Slovenia and Croatia. It is a fact that this was an invisible border in the past. It is also a fact that it was a provisional border at the time we gained independence. In cooperation with our partners in the European Union, we actually managed to organise border controls that do not make it more difficult for citizens of the Republic of Croatia to cross. We also managed to preserve all the elements required by the Schengen standards and regulations for effective border controls.
(DE) Madam President, the expansion of the Schengen area in December last year has led to more, not less, security. This is borne out by the statistics, and we should be pleased about that.
In the next stage, Switzerland and Liechtenstein are now to be included in the Schengen area, but I hear that there could be problems because some Member States may wish to enter reservations about the accession of Liechtenstein. I have heard various comments from the Czech Republic to that effect.
I therefore have a question for the Council: are you aware of these possible reservations, and what will you do to avoid any problems associated with the non-accession of Liechtenstein?
My question refers to the Schengen rules and their contribution to climate change and increased carbon dioxide emissions. Last Wednesday I had the pleasure of flying from Brussels to Ljubljana to be a guest in your lovely country for two days as part of the PPE-DE Bureau.
Having landed in Ljubljana, we all disembarked from the plane and were pushed into a bus, as happens at many airports. We were crammed into a bus. It took 22 minutes. Then the bus took off for what we thought was clearance through passport or clearance to the baggage. It moved exactly 20 yards, Madam President - from where I stand to where you are - and we all disembarked and went in the gate. I joke not. When I questioned the nonsense of this procedure, I was assured that it was required under Schengen rules. Explain please, Minister!
(SL) In answer to Mr Pirker: it is a fact that procedures to include the Swiss Federation and the Principality of Liechtenstein in the Schengen area have already begun. At the moment these procedures and the evaluation procedures are still ongoing. The Presidency's opinion is that the entry of these two countries into the Schengen area depends exclusively on the results of these procedures, especially the evaluation results. We do not know of any objections raised by any of the Member States regarding the procedures envisaged for the entry of any individual country into the Schengen area.
In answer to Mrs Doyle, I must admit I am not convinced that those are Schengen rules. They most probably concern airport safety regulations. In any case I could not explain here the reasons for the 20-metre ride on the airport bus. I presume there are regulations covering movements at airports which are not part of the Schengen rules but probably relate to airport security.
Thank you, Minister. Perhaps you will be able to investigate on your way home tonight.
Subject: Retaining the economically active population in mountain, difficult-to-access and island areas
A high percentage of human resources often decides to abandon the regions of the EU because of the dearth of job opportunities, leaving those regions depopulated and inhabited only by the elderly.
In the light of this trend and the acute demographic problem facing the EU, will the Presidency propose measures to retain the economically active population in mountain, difficult-to-access and island areas so that all the regions of the EU develop in a balanced way and the EU maintains its competitiveness?
President-in-Office of the Council. - (SL) In response to Mrs http://www.europarl.europa.eu/members/expert/alphaOrder/view.do?language=SL&id=28571" \o "PANAYOTOPOULOS-CASSIOTOU, Marie" , I would like to say this: In addition to four other regulations in the field of cohesion policy, the Council adopted the Regulation on the European Regional Development Fund, the European Social Fund and the Cohesion Fund in July 2006. In accordance with Article 3 of this Regulation, the aid from these funds was also intended for certain islands and island Member States and for mountainous areas.
At the same time the Council and the European Parliament adopted a Regulation on the European Social Fund. This Regulation gives the following definition of the role of the European Social Fund: improving opportunities for business and employment, encouraging a high level of employment, and creating new and better jobs. These two regulations are harmonised to secure support for specific areas. In accordance with them the Member States can, in their operational programmes and projects, pay special attention to stimulating development and employment in the regions mentioned by the honourable Member in her question. Therefore, it is up to a Member State to decide for itself which of these operational programmes and concrete measures from these programmes satisfy the criteria listed in the question. The Commission evaluates proposed programmes, points out any inadequacies for reaching the targets of the cohesion policy and satisfying the provisions of particular regulations, and, if all the conditions are satisfied, approves these proposals.
When it comes to the shaping of any new legal measures in the area of cohesion policy, the duty of the Commission is to make decisions that enable the targets of the cohesion policy to be met. The first opportunity for the period 2007 to 2013 will be the debate on the first interim report on the implementation of the cohesion policy. We expect the Commission to present the report in June.
(EL) Madam President, I thank the minister for repeating all the measures envisaged under the Structural Funds and the European Social Fund. I wanted to know whether the Presidency and the Council are aware that certain regions of Europe remain uninhabited. They do of course belong to national states, but this impoverishes the EU and exposes it to people invited in from other regions. This subject concerns us all, for it does not relate solely to each individual state. That is why I ask whether the Presidency intends to take any special interest in the matter.
(SL) Thank you for this supplementary question, Mrs Panayotopoulos. The Presidency is aware that there is no longer an active population in some regions. However, I would like to reiterate that it is up to the Member States which are proposing the required measures to prevent this phenomenon from happening. On the other hand, we must appreciate that we cannot force people to live and work in particular regions.
It is a serious problem which has to be solved. I repeat that the cohesion policy measures offer solutions, but it is up to the Member States which of those solutions to propose for given concrete cases.
(DE) Minister, may I take issue with your last comments. Of course, the competence lies with the Member States here, but the European Union also has a responsibility for the depopulation of these regions; this is happening because of what we face throughout the European Union, namely liberalisation. Post offices are being closed down in small communities because they are no longer making a profit, local savings banks are being closed down, and local swimming pools are being closed down, in some cases, because public services are being privatised. All this makes life in these communities slightly less worth living. I come from a mountain region and I have seen it happening. My question, then, is whether any thought has been given to this issue at Council level.
Madam President, may I also make one brief comment in response to the previous question: in Graz too, you have to get on a bus to travel five metres, so you are not the only one. It is the same old nonsense: they claim that Schengen is to blame, which of course is completely untrue.
(SL) I think it was 20 and not five metres, but even that is too short. As I said before, I do not wish to discuss the workings of Ljubljana airport, which is an independent company following its own rules of operation. However, I would like to reiterate that the European Union cohesion policy provides for the Member States to deal with the problem pointed out by Mrs Panayotopoulos. How successful they are is another question that may be asked.
You mentioned postal services, which is a very interesting point. However, I must stress that the Directive concerning postal services, which the European Parliament also adopted this year, addresses this problem too. An important element of the Directive is the guarantee that the postal services will be universal even after this market has been opened up. Therefore, the problem you mentioned has been appropriately addressed by that Directive.
Subject: Lisbon Treaty
Article 1, paragraph 24, relating to Chapter 1, Article 10 A, paragraph 2, (Principles and aims) states that the Union shall '(f) help develop international measures to preserve and improve the quality of the environment and the sustainable management of global natural resources, in order to ensure sustainable development'.
Does the Council consider that this provision implies that an EU ban on a particular environmental measure which goes beyond a fully harmonised level may be regarded as contrary to the Treaty?
President-in-Office of the Council. - (SL) Mrs Goudin's question is not covered by the Council's competences. The Council as such did not take part in the intergovernmental conference which prepared the draft for the Lisbon Treaty, but the Member States' governments did. In addition, as we know, the Lisbon Treaty is not yet in force. When it comes into force, and we hope that will be soon and by the anticipated deadline, it will be the court that will be competent to deal with the explanation of its provisions - I think that is what Mrs Goudin was asking about.
Minister, we have had many estimations given to us in this House as to how similar the old Constitution and the proposed new Lisbon Treaty are. Could you give us your own view as to how similar the two documents actually are?
(SV) Madam President, I believe that we should reasonably be able to ask questions about how we are to interpret the Treaty, which is now being presented under another name but is the same, and that the Council ought then to be able to answer the question. My supplementary question now to Question No 3 is: Does this wording mean that the EU will decide not only the objectives of global environmental policy but also the means, the means the Member States are to use to achieve the objective?
(SL) The question as to how similar or different the Lisbon Treaty is to or from the former Constitutional Treaty is primarily down to personal impressions. It is a different treaty from the Constitutional Treaty but offers some similar or even identical solutions. I will limit myself to the following facts.
It is different inasmuch as it is not the kind of treaty that supersedes all previous treaties. This is a classic method of adapting fundamental European Union treaties. It is different in the sense that the constitution concept has been dropped and there is no longer talk of a European Union Constitution, but of a classic treaty.
Similarities or equivalents are to be found in numerous solutions, including institutional solutions, functional solutions and solutions in the areas of simplification, the adoption of decisions and an increased role for the national parliaments and the European Parliament. Therefore, the treaty is different from the previous Constitutional Treaty, but offers some similar or even identical solutions.
As regards the second question: I paid special attention to the language of Mrs Goudin's question and I would like to point out that this provision concerns the Union's support in shaping international measures to preserve and improve the quality of the environment, sustainable development and so on. In other words, the Union does not prescribe or order, but helps. I think this language speaks for itself.
I am going to take one more supplementary question on this particular question. We have had a whole spate of indications, but I take into account political balance and who has asked a question already.
(SV) The wording cited by Mrs Goudin is good, and it is fantastic that we want to protect and improve the environment, that is good wording in the Lisbon Treaty. The constant problem with the EU's environmental policy is when environmental measures conflict with the internal market. Recently Commissioner Verheugen stated that in the past five years the Commission has taken Member States to the European Court of Justice a whole 19 times in cases where Member States have legislated to protect the environment. In all 19 cases the court ruled in favour of the internal market and against the environment. I am wondering whether this in any way strengthens the environmental guarantee? With this wording, can we say that the environment takes precedence over the demands of the market? Could you issue a statement on this please?
(SL) Yes, I would like to say to Mr Holm that I totally agree with him. It is absolutely the case that there are clashes between legal norms in different areas, even when it comes to the nature of the legal norm. That norm or that provision of the Lisbon Treaty, which I repeat is not yet in force, talks about the Union's support. The nature of the legal norm is different from an order or a ban. The largest number of orders or bans can actually be found in the common market.
It is a fact that there is the possibility of a clash, but it is also a fact that it is in the nature of things for these clashes to be resolved by the Court in accordance with current Community law. There is a way of eliminating the risk of a clash when formulating the legal norms, but that is a matter for the European Commission, which alone has the right of legislative initiative. I am convinced that when it takes that initiative it is careful to avoid any potential clashes.
Subject: Lisbon Treaty
Is the Council satisfied that questions submitted by the Slovenian Presidency to the Member States, which included thirty-three points on the Lisbon Treaty that needed clarification, have been adequately responded to?
President-in-Office of the Council. - (SL) Mrs Harkin asked about the points raised by the Slovenian Presidency. It is a matter of the technical work that is needed to prepare for the entry into force of the Lisbon Treaty, work which should be done in advance if we want to enforce the Treaty to the full extent. This work started in January, in accordance with the mandate which the European Council bestowed on the Slovenian Presidency in December last year.
I must stress that these activities are of a purely preliminary nature. They are preliminary because, as we know, the Treaty will come into force only after it has been ratified by all 27 Member States. Nevertheless, the Council regularly gives reports on this preliminary preparatory work, or technical work, to the Office of the President of the European Parliament, especially when they concern issues that involve the European Parliament.
I am pleased that the Slovenian presidency is making good progress. I want to raise with the Minister one or two issues that are causing controversy in Ireland at the moment. I would like clarification from the Slovenian presidency on these issues.
First of all, in the matter of the introduction of a common consolidated tax base, and indeed the matter of tax harmonisation, could you clarify that each country has a veto on these matters?
Secondly, I want to ask you about the protocol annexed to the Lisbon Treaty on the Euratom Treaty. I want you to clarify for me whether this protocol amends or changes in any way the substance or procedures of the Euratom Treaty and whether there is any change in the legal base or any implications, in particular with regard to nuclear power.
President-in-Office of the Council. - I will make an exception and speak English, Ms Harkin, in order to avoid any further controversy and to make myself maximally clear on the issues you raised.
First, taxation: at present, every Member State has a veto on issues related to taxation, be it the common corporate tax base, tax harmonisation or any other taxation issue, and that will remain the case after the Lisbon Treaty enters into force. The Lisbon Treaty does not change that. In the area of taxation, the method of decision-making remains the same: decisions can only be taken by consensus of all Member States, including, of course, Ireland.
Concerning your other question, the same applies: the energy mix, the choice of sources of energy is, and will remain, within the domain of sovereign decisions by Member States. Each Member State is free to choose nuclear power, to include nuclear power in its energy mix and each Member State is free not to choose it. That is going to remain the same after the entry into force of the Lisbon Treaty.
Given that the Member States have sought clarification on certain points of the Lisbon Treaty, I wonder if I could also seek clarification, specifically on the 'passerelle clause'. There are many areas where the EU seeks competence but has no legal basis, and that has been the subject of much criticism and scrutiny over the years, but are you not concerned that, with the 'passerelle clause', the EU can gain new competences without the need to consult national parliaments? Are you not concerned that this actually undermines national parliaments and democracy across the European Union?
Can the Minister comment on why it was thought necessary to introduce a moratorium during the Irish referendum on bad news from Brussels and on any new controversial proposals from Brussels?
Is fear of the people so great that the Council and the Commission think it better to keep them in the dark? Can you tell us what proposals are subject to this moratorium and, specifically, whether they include anything relating to harmonisation of corporate tax calculations, and, if so, why?
(SL) Regarding Mr Kamall's question, I would like to stress the following: the 'passerelle clause' enables the Member States to agree to make a decision allowing a certain activity at Union level. I think it is erroneous to regard this as something that could happen without the agreement of the national parliaments. If anyone were to act without the agreement of the national parliament, that action would not have backing at home.
Let me also explain that the Lisbon Treaty will strengthen the roles of the national parliaments, involving them more directly in the mechanisms of the European Union. This 'passerelle clause' is also subjugated to this greater role of the national parliaments.
In response to Mr Allister, I must say that I am not familiar with any moratorium. No one has made any decisions, neither the Council nor the Presidency, on a moratorium on bad news or delicate topics.
The question you posed as an illustration, concerning a common consolidated corporation tax base, is not a new question. This issue has been discussed for some time now, for years in fact, and there is still no agreement. Without an agreement, there will be no progress. This is because, as I have already explained in answer to a previous question, taxation matters fall within the category of questions on which the European Union makes decisions exclusively by agreement. That has not changed and will not change, either as a consequence of the Irish referendum or subsequently.
We now move on to two questions, which will be answered jointly, concerning human rights in China, the first from Ms Doyle and the second from Mr Evans.
Subject: Human rights in China
On 17 January 2008, the European Parliament adopted a resolution (P6_TA(2008)0021) that urged China 'not to use the 2008 Olympic Games as a pretext to arrest ... and imprison dissidents, journalists, and human rights activists who either report on, or demonstrate against, human rights abuses'.
What actions have the Council taken in response to Parliament's resolution? What responses, if any, has the Council received from the Chinese authorities? Is the Council satisfied that the Chinese authorities are making sufficient efforts to live up to the principles of the Olympic Charter?
Subject: Human rights in China
In early 2007, human rights activist Yang Chunlin was collecting signatures for a petition in China entitled 'We Want Human Rights, not the Olympics.' In July of that year he was arrested for 'inciting subversion of state power' and continues to be held in a detention facility in Jiamusi City.
Does the Council share my deep concern at the ongoing detention and treatment of Yang Chunlin? Does the Council agree with me that the imprisonment of human rights activists runs counter to the promises made by numerous Chinese officials in the run-up to the Beijing Olympics?
President-in-Office of the Council. - (SL) Like the two MEPs who asked these two questions, the Council is also concerned about the persecution of Chinese human rights activists. As regards Chinese commitments for the Olympics, it is a matter for the International Olympic Committee. However, we can say that recent repressive actions against human rights proponents and other activists are casting doubt on China's commitment to fulfilling its promises based on international human rights standards. This involves protecting the individual's legitimate right to free expression.
We are also concerned about evictions and persecutions, including those connected with Olympic constructions. In accordance with the guidelines concerning human rights advocates, the leaders of European Union Member States' missions to China are carefully following the situation of individuals like Yang Chunlin and Hu Jia. The European Union Council is constantly, and in various ways, warning the Chinese authorities about cases that give rise to concern.
After Hu Jia was detained in December, the Council spoke up several times about his case, but without a satisfactory response. The Council will follow these two cases closely and attempt to take action.
Nevertheless, we should mention some positive cases, for example the speedy release of Chinese journalists, including Yu Huafeng and Ching Cheong. We also welcome the changes in media laws, namely that there has been a temporary relaxation of restrictions on foreign journalists in the run-up to the Olympics.
In the last round of human rights talks between the European Union and China, held in October 2007, the European Union Troika called on China to retain the regulations concerning foreign journalists even when the Olympics had ended. The Chinese delegation gave an assurance that journalists would still be allowed to work more easily after October this year. The Council will certainly discuss this issue again with the Chinese authorities.
You probably know that the Council is preparing for the next round of talks on human rights between the European Union and China. These talks will take place in Ljubljana on 15 May. The EU Troika intends to discuss the most worrying issues of the moment, especially freedom of expression, internet control, the issue of regulations covering foreign journalists, the right to peaceful assembly and the role of civil society. The EU will pay special attention to the problem of the rights of human rights proponents. I can assure you that the EU Troika will do its utmost in the discussion on these issues and will unequivocally show its concern to the Chinese government representatives.
'The goal of Olympianism is to place sport at the service of the harmonious development of man, and [...] any form of discrimination with regard to a country or a person on grounds of race, religion, politics, gender or otherwise is incompatible with belonging to the Olympic movement' - two fundamental principles of the Olympic Charter to which the Chinese have signed up. While I want the Olympics to be a great success - and I feel we should not seek to boycott the Games - we should not be afraid to remind the Chinese authorities that they must make greater efforts to preserve human dignity through a free and fair justice system, free media, better treatment of Tibetans and other ethnic minorities, better animal welfare etc. We must also recognise the enormous demographic, environmental and modernisation challenges facing China. However, as part of this process, would you agree, Council, that they must be able to accept legitimate criticism when they fail to live up to the commitments they have signed up to, such as the fundamental principles of the Olympic Charter?
The Minister said he had not received satisfactory answers from the Chinese authorities so far. In the weeks and months ahead, will he follow up forcefully what he has asked already and for which he has not received answers? He will be aware that in the run up to their Olympic bid, China made many promises about improvements to their human rights record, assurances which to date, we know, have not yet been met.
Now is the opportune time to act in the pre-Olympic period because afterwards will be too late. On 15 May when they have these discussions, will they actually be discussing what positive steps they can take to press China on freedom of speech, the rights of journalists and the right to free demonstration and so on?
Will he press them also on their use of capital punishment? Because what statistics there are show that China is executing more people than the rest of the world put together at the moment. We cannot have the Olympic Games there without putting this message as forcefully as possible to the Chinese authorities.
(SL) In answer to Mrs Doyle: as I said in my first answer, the Olympic Charter is a matter for the International Olympic Committee. That body is competent to act if it judges that there has been a violation of the Olympic Charter.
In response to Mr Evans, the European Union is watching over the human rights situation. I have already said that human rights talks between the EU and China will take place on 15 May. They will include the issues of freedom of expression, internet control, regulations covering foreign journalists, the right to peaceful assembly and the role of civil society. This is not a full or exclusive list; other aspects could be discussed too. As far as capital punishment is concerned, the European Union's position is clear and the EU is consistent in advocating and enforcing it in all multilateral and bilateral fora.
(LT) Minister, you have mentioned that there would be attempts to influence the Chinese Government. How very true. However, the disruptions to the Olympic torch relay have provided an insight into the possibility that during the Olympic Games Chinese television would give us coverage not only of athletic competitions, but also various police riots in the streets and squares, involving both Chinese citizens and tourists. In view of this situation, do you think it is more feasible to exert pressure on China or to choose the path of diplomatic negotiations?
It has been alleged that if you want an organ transplant in China they can tell you that they will have the organ very soon, and there is the suspicion that they are in fact killing people to order, so to speak. People who are to be executed are being executed to meet these requests.
I argued here yesterday with another Commissioner that megaphone diplomacy does not work in the case of China. So, can we take it that the Council will be pursuing other forms of diplomacy with China, because that does work? Will you in particular raise these concerns which have been documented and raised with the Council and Commission in the past?
(SL) On Mr Paleckis' question: I think the answer is very simple. We must never give up diplomacy as a means of discussion, persuasion and achieving results. Therefore, the answer is simple. As we have said, the Council is conducting a very developed dialogue between the European Union and China. This is an ongoing dialogue and a new chapter will be revealed next month. We wish to continue with this dialogue, of which human rights are, and will remain, the important element.
I cannot comment on Mr Mitchell's question because the Council has not debated this phenomenon and does not have an opinion on it. Mr Mitchell, you will probably agree that I cannot comment on information and data appearing in the media or elsewhere.
(DE) Mr President-in-Office, you rightly said that in practice, dialogue can contribute to resolving conflicts. My question is this: can you imagine creating new fora with China, whether it be in education or research? Learning from each other and understanding each other must be a key focus of attention. After all, at international level, we not only have sport, music and business; there are the personal human relations as well, and we need new fora here.
I would just like to follow up on the question asked by my colleague, Mr Evans. If the Chinese do not address the issues outlined by my colleague satisfactorily, what action does he believe the Council and EU Member States should take?
If he feels that he cannot answer that at the moment, what actions would he suggest the Council seek to take? Or will we just sit idly by and meekly accept whatever the Chinese tell us and simply attend the Olympics? What action should we take?
(SL) In a way Mr Rübig's and Mr Kamall's questions are connected. The question was about what can be done if we do not receive a satisfactory response, and one of the possibilities is certainly to repeat the request. You asked about new platforms for the dialogue with China - yes, of course, if the need arises and if the Council and the Chinese delegation agree to such a broadening of the dialogue. However, I think it is essential for the dialogue to continue, and I see this as a joint answer to both gentlemen. The Council is determined to continue the dialogue and to address the human rights issue.
Subject: Tibet
The EU responded strongly to the violent suppression of the riots in Myanmar some time ago. Economic sanctions were imposed and a special EU envoy was appointed for the country.
In the case of China, the Council is expressing itself with far more restraint. Indeed, the spokeswoman for the EU's High Representative for Foreign Affairs, Mr Javier Solana, went so far as to say: 'Relations between the EU and China are completely different to relations between the EU and Myanmar.'
Does the Council consider there to be a difference between Myanmar and China as regards the massive violations of human rights and the violent action of the authorities? Can the Council inform me what improvements have been brought about by the political dialogue with regard to the human rights situation and the position of the Tibetan language and culture? What is the Council's view of the proposal by Amnesty International that international observers should be admitted to Tibet so that an investigation can be carried out?
President-in-Office of the Council. - (SL) Like the European Parliament, the Council is also concerned about recent events and human rights violations in Tibet.
On 19 March, only a few days after the events, the Council made a statement in the name of the European Union, in which it appealed for restraint. It called on the Chinese Government to respond to the anxiety of the Tibetans regarding the respect of human rights. It appealed to the Chinese Government and the Dalai Lama to enter into a concrete and constructive dialogue which would lead to a lasting solution acceptable to all and entirely respectful of Tibetan culture, religion and identity. The Slovenian Presidency sent a similar statement on behalf of the European Union during the session of the Human Rights Council in Geneva on 25 March.
We are aware of the calls for a United Nations enquiry into the Chinese response to the events in Tibet. The Council appealed to the Chinese Government to lift the restrictions on access to the region, which would help in an independent evaluation of the situation. The human rights talks between the European Union and China, which have been mentioned several times today and will take place in the Slovenian capital, Ljubljana, on 15 May, will be another occasion to discuss the situation in Tibet and other pressing issues, such as the position of human rights proponents. The European Union Troika will insist that the Chinese authorities allow foreign journalists access to Tibet in accordance with the new rules adopted in the run-up to the Olympic Games.
The European Union and China will talk in Ljubljana about internet censorship and thereby continue the debate which started during the last round of the dialogue in October last year.
It is important to assess the human rights dialogue in the context of a broader dialogue between the EU and China on human rights, reforms and political and social advances. The issues underlying the disturbances we witnessed in Tibet are regularly discussed as part of the human rights dialogue with China. These issues are freedom of religious persuasion, minority rights and cultural rights. The EU Troika held a very open discussion with the Chinese authorities on the restriction of religious freedom in the last round of talks in October last year.
Among the recent positive changes in the field of human rights in China is also the fact that new employment law came into force this year and the competence to review capital sentences is back in the hands of the Supreme People's Court. Consequently, the number of executions has fallen.
Finally, I would like to stress that the European Union is following the situation in Burma just as closely as the situation in Tibet. As regards the latter, the European Union is actively supporting the United Nations' efforts to accelerate the transition to democracy, reconciliation and development of the country, and is involved in consultations with its Asian partners.
(NL) I thank the Minister for his answer, which was fairly detailed, but unfortunately did not get to the heart of the matter. We in this Chamber are all agreed that we should be concerned about the human rights situation in Burma and China. I venture to doubt that a positive change is under way. I should like to point out that, only a few weeks ago, the French newspaper Libération published photos of the equipment used to torture Tibetan prisoners in China on the front page, so I do doubt that there has been any positive change.
However, I shall put my question in more specific terms. Why does the European Union have double standards, when, for instance, very strong action is taken against Burma, with economic sanctions, whereas that does not happen with China? Could it be that, when major economic interests are involved, we are rather less principled than with human rights?
(SL) I cannot agree with you, Mr Dillen, that there are double standards. I think the European Union does not hold double standards. If that were the case, the Slovenian Presidency would not have spoken on behalf of the European Union at the session of the United Nations Human Rights Council in Geneva on 25 March on the subject you mentioned.
When it comes to human rights, the European Union strives to have the same standards for all third countries. The question is what means should be used. That differs from case to case. When deciding what levers or measures to introduce, it is essential to consider the probability of achieving the desired result.
Subject: Human rights in Chad
Can the Council state exactly how it is increasing diplomatic pressure for a ceasefire in Chad to protect beleaguered civilians and increase diplomatic efforts to secure peace?
Two opposition politicians, whom the Chadian Government says it is not holding, were in fact seized by state security forces on 3 February in Chad. After the coup attempt in early February, how is the Council ensuring freedom of the political opposition following arrests which were part of a crackdown on political opponents in the capital, N'Djamena?
President Déby declared a state of emergency on 14 February, granting his government exceptional powers to censor the media, search people and property, and tightly regulate all movement in Chad. How is the Council ensuring that the Déby administration is not infringing the human rights of Chadian citizens with these newly acquired more expansive powers?
President-in-Office of the Council. - (SL) The Council has been closely following the civil rights situation in Chad, especially since the Chadian authorities declared a state of emergency. As we know, the state of emergency was revoked on 16 March. The Council called on President Déby to respect fundamental rights and freedoms, exercise restraint and release the detainees immediately. At the moment only one person is still missing.
An agreement with nearly all political opposition parties was reached on 13 August last year. The Council is still appealing for the signatories to the political agreement to continue with the implementation of that agreement regardless of the interruption which occurred due to violent clashes with rebel groups. Continued implementation of the agreement also applies to the provisions for the promotion of democratic freedom and free speech. The Council is joining international efforts in promoting this process and especially in gaining the trust of the political opposition parties and civil society.
Pressure from the European Union has led to the formation of a Commission of Inquiry, in which the European Union and the International Francophone Organisation are cooperating in the role of international observers. One of the tasks of this commission is to research human rights violations during the fighting and to establish the circumstances under which some opposition leaders disappeared. The commission should complete its work within three months.
I was actually in Chad on 24-30 March and met with the Minister for External Affairs and with the chairperson of the National Assembly. I am not satisfied with the answers I received in relation to Mr Saleh, who is missing, and also in relation to the Committee of Inquiry.
I just want to ask: are the international people on the inquiry and the representative from the EU there as observers? Are they actually taking part in the inquiry? My understanding is that they are there only as observers, and I am not satisfied if that is the position. I do not think we will get a true and accurate report if there are no international representatives involved in the inquiry as opposed to being observers.
(SL) You are right, Mr Burke. The representatives of the EU and of the International Francophone Organisation are taking part in this inquiry as international observers. In my opinion this role is sufficient to evaluate the report which we expect the Commission to submit in three months.
I have no further questions on that point, and the next question will be the last question.
Subject: Peacekeeping mission to Chad
Can the Council make a comprehensive statement outlining how the EU peacekeeping mission to Chad is progressing at this time?
President-in-Office of the Council. - (SL) Following attacks on the capital city, N'Djamena, which Chadian rebels carried out from Sudan in January, the commanding officer, General Nash, decided on 31 January to interrupt the deployment temporarily.
This decision was accepted for two reasons, firstly to allow evaluation of the new political and security situation, and secondly to carry out an unhindered evacuation of the Europeans and of civilians from other countries. The deployment was resumed after 12 days and this 12-day break did not affect the general schedule of the operation. The initial operational capacity was reached on 15 March, and, according to the plan, the full capacity should be reached by the end of June.
Regardless of this short temporary interruption, the Council has clearly stated that it is still committed to implementation of the mandate in accordance with the relevant United Nations Security Council resolution, particularly the humanitarian mandate.
The clashes at the beginning of February had been foreseen as a possible scenario which was taken into account from the very beginning when the operation was being planned. Sadly these predictions came true, which gave extra urgency to the deployment of the EUFOR mission and the United Nations mission in Chad and the Central African Republic.
The Council is of the opinion that it is in the interest of the international community and of the European Union to improve stability and security in the region. The presence of the multidimensional structures mentioned will contribute to stabilisation of the humanitarian and political situation and prevent the crisis from spreading to neighbouring countries and regions.
As regards the incident at the Sudanese border, when one EUFOR soldier died, the commander of the operation expressed his regrets for unintentionally crossing the border and for the unfortunate action which resulted in this fatality. The commander confirmed that EUFOR would carry out its mandate in accordance with the United Nations Security Council resolution, that is to say with impartiality and consistent respect for the Sudanese borders.
I should add that the inquiry into that incident is ongoing. The deployment of troops is proceeding according to plan. At this moment there are 1 800 EUFOR soldiers in Chad and the Central African Republic. When the mission becomes fully operational it will have 3 700 soldiers from 14 Member States. At the moment, negotiations with third countries about their possible contribution are under way.
Madam President, can I ask the Minister if he is satisfied that there is adequate logistical support available to allow full deployment of the peacekeeping mission over the next weeks and months?
Furthermore, would the Minister agree that the EU peacekeeping mission to Chad sends out a very strong message to the Sudanese Government, because many of the 300 000 refugees stranded in the camps in eastern Chad have come there to escape the genocide from the Darfur region?
(SL) The answer to the first part of Mr Aylward's question is certainly yes. The answer to the second part is yes, provided that the mandate for the operation, which does not include Darfur, is observed.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.10 and resumed at 21.00)